186



OFFICE OFIHE   AlTORNEYGENERALOFTEXAS
                  AUSTIN
son. a~iff0~6 B. ~onrs, Prosldont, Psgo P

nopotia         8tatut08,      miiol00        432, 433, vonra~8 kino-
tat04     Penal Cods.
         The d tustlon prormtod in pup letter 18
almost %dontIcal to the on8 tm hod before us ln oon-
oI&orlng Opinion Ho. 0-845, whioh road8 as followot
              -In y4ur inquiry or October         28, 1939‘
        pq rteto    that tho aortitont      ludltor    of bho
        T&x08 bteto Colbgo TOT woaon is the tothor
        of the burlnear   aw~yor.      YOU rok If WA8 rO-
        latlonohlp ooartltutrr a tiol~tlon of any
        low 00 no t4 lmoko    the oporntion         or Artl-
        alo 435, Penal Cods, or any other o)atutor~
        pro8orIptIonor penalty.,
                'wtiolo       2627,      ~oriood    8tatut.o. out-
        unrs     the dutlo8 an4 POW28               Of th0 Board Of
        RO~OIlt8 Oi the RXar              Stat0    cOlb@O       iOr   WOauO.
        Article 2625, Ro~lsod $tatutW,    prorldor,
        omong other thingr, that  tho  Boer4 shall
        ban the power inaldont to thofr pooltloa,
        end to tho aemo rxtont, 80 for aa mol bo ap-
        pllaoblr, a8 lo mkforrod br law on th8 Ro-
        6MtS  Of Ohs met0 UnIroroIt~.
               Wio80    8ta8oto8   Irks   It oloar that tha
        Boer6 or Regonto employ th8 proioooor8, agont8
        Ma rpi0~008        0r th0  00u460,      0nd ~0 rid
        nothlw     in tho rtatmtor      whloh raul& prrront
        tb0 Board Of ROgORt8 l       mp lOr ia U l  lntir or 8W
        11~. I? they 8aw iit to do 00, pmrldod,             of
        OOUIOI, that tho fosllr lrplomd IO not ro-
        lat.4 withIn tbo prOhibitIondo~roo, to lnf
        nab*?        Of the   Board      Of ROgO~tO~
             qo thorororo lttow~r that th8 toot that
        th     rsthar
                  of tha buolnoso  aon6~or of tho
        oollyo I8 oooioknt lu6Itor 6008 not In 8ny-
        wit lafringo tho Bopotlam  r0otutoo of thlr
        8tato.O
                It
            18 our 0pLni0n tht the wit0 or l mabOr
of tho fooultr of tho Tour Toobnolo(~~olColbm -Y
x0&   aiirrOTd Be ~0008, PrOSidOn~~ Pa60 3



ba la p lo y a
             b y
               a %h# Board   Of   Dlreoton at the Collage.
                                  Ycurr roxy uuly




                                                       iwfnim
                                                        OPINION
                                                       coYYrrru

                                                      BY
                                                     (iii2